MaRshall, J.
Sec. 3781, E: S. 1878, provides that “in actions against a garnishee, the person summoned to answer shall be entitled to receive the same fees for travel and attendance as a witness, and he shall not be bound to appear or answer unless his fees for travel and one day’s attendance shall be first paid,” etc. Sec. 3778, E. S. 1878, in regard to witnesses’ fees in justice court, provides that, “if any witness shall attend upon two or more cases in the same day before the same justice’s court,” he shall receive pay as in one case only, to be apportioned between such cases. Sec. 4067, E. S. 1878, in regard to fees of witnesses in courts of record, provides substantially the same. Such sections must be construed together. Such, it is considered, was the mani*335fest legislative intent. So construed, sec. 3781, R. S. 1878, requires but one attendance fee and one traveling fee to be paid to a person to require him to appear and answer as a garnishee in several cases brought by the same plaintiff against him, returnable at the same time and place before the same justice. That is .in accordance with the decision of the justice in this case, which was reversed by the superior court.
It follows from the foregoing that the question certified by the trial court, on which the decision of this court is required, must be answered in favor of the appellant, and the judgment appealed from reversed.
By the Oowri.— So ordered; and the cause is remanded to the superior court of Douglas county with directions to affirm the judgment of the justice.